DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim contains the limitation “mainly consists of”. The limitation is unclear because “consists of” as a transition phrase limits the scope of a claim to the specified materials and steps but the limitation “mainly” implies that additional materials may be present and would therefore be open ended. In addition, “mainly” is not clearly defined in the present specification so it is not clear how much of the claimed composition is required to be present for it to fall within the scope of “mainly”. Is it 50% or greater? Or is a higher content than 50% required to fall within the scope of the claims. Since the metes and bounds of the claim is unclear, the claim is indefinite for failing the meet the requirements of 35 U.S.C. 112(b).
Claim 7 recites the limitation "wherein after removing the ammonia-nitrogen by alkali stripping" in claim 4.  There is insufficient antecedent basis for this limitation in the claim as claim 4 does not contain an alkali stripping step. It appears as though the claim should depend on claim 6.
Claim 13 recites the limitation "wherein after removing the ammonia-nitrogen by alkali stripping" in claim 5.  There is insufficient antecedent basis for this limitation in the claim as claim 5 does not contain an alkali stripping step. It appears as though the claim should depend on claim 6 or claim 12.
Claims 2-6, 8-12 and 14-18 are rejected as being dependent on claim 1 or claims dependent from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        07/31/2021